United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, MCDONOUGH POST
OFFICE, McDonough, GA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1105
Issued: December 31, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 4, 2020 appellant, through counsel, filed a timely appeal from a March 31, 2020
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as Docket No. 20-1105.
On March 29, 2016 appellant, then a 36-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on March 22, 2016 she sustained neck, back, shoulder,
wrist, and eye injuries when her employing establishment vehicle was struck by a garbage truck
while in the performance of duty.
By decision dated May 16, 2016, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that appellant sustained an injury in the
performance of duty, as alleged.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

On June 17, 2016 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. By decision dated July 26, 2016, an OWCP hearing
representative denied appellant’s oral hearing request, finding that the request was untimely and
that the issue in this case could equally well be addressed by a request for reconsideration before
OWCP along with the submission of new evidence.
On May 16, 2017 appellant, through then-counsel, requested reconsideration. By decision
dated August 9, 2017, OWCP denied modification of its July 26, 2016 decision.
On February 6, 2018 appellant, through then-counsel, requested reconsideration.
By decision dated August 17, 2018, OWCP accepted appellant’s claim for a right eye injury
of conjunctiva and corneal abrasion, a left shoulder joint sprain, and a left wrist sprain. However,
it denied appellant’s claim for additional conditions, finding that the evidence of record was
insufficient to establish causal relationship between the additional diagnosed conditions and the
accepted March 22, 2016 employment incident.
On May 28, 2019 appellant filed a claim for compensation (Form CA-7) for disability from
work commencing May 10, 2019 due to the accepted conditions. On the reverse side of the claim
form, the employing establishment noted that appellant returned to work on April 16, 2016 and
stopped work again on May 10, 2016. The employing establishment indicated that appellant did
not return to work after May 10, 2016 and voluntarily resigned on May 9, 2018. An attached
notice of personnel action (Form SF-50) dated May 9, 2018 documented that appellant voluntarily
resigned on that day.
In a development letter dated June 5, 2019, OWCP informed appellant that additional
evidence was needed in support of her claim for wage-loss compensation. It advised her of the
type of factual and medical evidence necessary to establish her claim and afforded her 30 days to
submit the necessary evidence.
By decision dated July 9, 2019, OWCP denied appellant’s claim for wage-loss
compensation for disability from work commencing May 10, 2019, finding that the evidence of
record was insufficient to establish causal relationship between the claimed disability and the
accepted employment injury.
On March 10, 2020 appellant, through counsel requested reconsideration of OWCP’s
July 9, 2019 decision. Further evidence was submitted.
By decision dated March 31, 2020, OWCP denied appellant’s reconsideration request. It
noted that “[t]his refers to your letter requesting reconsideration of our decision dated
August 9, 2017. Your letter was received February 6, 2018. According to the regulations in effect
on the date the decision was issued, we will not review a decision unless the request is received
within one year of that decision. We did consider your request under 20 C.F.R. § 10.607(b) to
determine whether you presented clear evidence that the Office’s last merit decision was
incorrect.”
The Board finds that this case is not in posture for decision. The preliminarily notes that
OWCP incorrectly reviewed appellant’s prior request for reconsideration dated February 6, 2018.
2

The correct reconsideration request that was subject to proper review was received on
March 10, 2020.
The Board has duly considered the matter and finds that appellant’s March 10, 2020 request
constituted a timely request for reconsideration of OWCP’s July 9, 2019 merit decision. Section
10.607(a) of OWCP’s implementing regulations provides that a request for reconsideration must
be received by OWCP within one year of the date of the decision for which review is sought.2
Because OWCP received appellant’s reconsideration request on March 10, 2020, within one year
of OWCP’s July 9, 2019 merit decision, the Board finds that it was timely filed. The clear evidence
of error standard utilized by OWCP in its March 31, 2020 decision is appropriate only for untimely
reconsideration requests.3 Therefore, the Board will set aside OWCP’s March 31, 2020 decision
and remand the case for an appropriate decision applying the correct standard for timely requests
for reconsideration. Following this and other such further development as OWCP deems
necessary, it shall issue an appropriate decision.
IT IS HEREBY ORDERED THAT the March 31, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board
2
20 C.F.R. § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016).
3

See id. at § 10.607(b).

3

